Name: Commission Regulation (EEC) No 3574/84 of 19 December 1984 fixing the import levies on frozen sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 332/22 Official Journal of the European Communities 20. 12. 84 COMMISSION REGULATION (EEC) No 3574/84 of 19 December 1984 fixing die import levies on frozen sheepmeat and goatmeat quotations and other information known to the Commission that the levies should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 871 /84 (2), and in particular the first paragraph of Article 11 thereof, Whereas the import levies on frozen sheepmeat and goatmeat were fixed by Regulation (EEC) No 1785/84 (3), as last amended by Regulation (EEC) No 3312/84 0 ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1785/84 to the Article 1 The import levies on frozen sheepmeat and goatmeat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 7 January 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 183, 16. 7. 1980, p. 1 . 0 OJ No L 90, 1 . 4. 1984, p. 35. 0 OJ No L 167, 27. 6. 1984, p. 30. (4 )) OJ No L 308, 27. 11 . 1984, p . 37. 20 . 12. 84 Official Journal of the European Communities No L 332/23 ANNEX to die Commission Regulation of 19 December 1984 fixing die import levies on frozen sheepmeat and goatmeat (ECU/100 kg) CCT heading No Week No 41 from 7 to 13 January 1985 (') Week No 42 from 14 to 20 January 1985 (*) Week No 43 from 21 to 27 January 1985 (') Week No 44 from 26 January to 3 February 1985 (') 02.01 A IV b) 1 123,500 129,500 134,000 138,500 2 86,450 90,650 93,800 96,950 3 135,850 142,450 147,400 152350 4 160,550 168350 174,200 180,050 5 aa) 160,550 168350 174,200 180,050 bb) 224,770 235,690 243,880 252,070 (') The levy applicable is limited to the amount bound under GAIT or in the conditions laid down in Council Regulations (EEC) No 3019/81 , (EEC) No 1985/82 and (EEC) No 876/84 and Commission Regulation (EEC) No 19/82.